                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                                   X
LAURA LOOMER,                                      :
                                                   :     Case No.:
                             Plaintiff,            :
                                                   :
               - against -                         :     Removed From:
                                                   :
FACEBOOK, INC.,                                    :     Circuit Court of the Fifteenth
                                                   :     Judicial Circuit in and for Palm Beach
                             Defendant.            :     County, Florida
                                                   :     Case No.: 50-2020-CA-002352-XXXX-
                                                   :     MB
                                                   X



               DEFENDANT FACEBOOK, INC.’S NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Facebook, Inc. (“Facebook”)

files this Notice of Removal (“Notice”) and removes this action from the Fifteenth Judicial Circuit

in and for Palm Beach County, Florida. Removal is based on diversity jurisdiction because

complete diversity exists between Plaintiff Laura Loomer (“Ms. Loomer”), on the one hand, and

Facebook on the other, and the amount in controversy exceeds $75,000.00. In support of this

Notice, Facebook states as follows:

                                          Background

       1.      Plaintiff Laura Loomer (“Ms. Loomer”) instituted this action in the Fifteenth

Judicial Circuit Court in and for Palm Beach County on February 28, 2020, asserting claims for

defamation, defamation per se, and defamation by implication, arising out of Facebook’s decision

to remove Ms. Loomer’s Facebook account for violating its Community Standards, and several

statements made by Facebook employees surrounding this removal. Attached as Exhibit 1 is a

true and correct copy of the complaint in this action (hereinafter, the “State Court Complaint”).
       2.      Ms. Loomer previously filed a case in this Court against Facebook based on the

exact same facts and allegedly defamatory statements. See Loomer v. Facebook, Inc., Case No.

9:19-cv-80893-RS (S.D. Fla. 2019) (hereinafter, “Loomer I”). The Amended Complaint in

Loomer I is almost identical to the State Court Complaint, which Facebook is now seeking to

remove to this Court. See Ex. 2 (redline comparing Amended Complaint from Loomer I with State

Court Complaint).

       3.      Accordingly, in the accompanying Civil Cover Sheet, Facebook has marked this

case as “related” to Loomer I. If upon removal this case is not randomly assigned to the Honorable

Rodney Smith, who is currently presiding over Loomer I, Facebook requests that this Court

transfer the case to Judge Smith.

                                       Removal Is Timely

       4.      Facebook has not yet been served with the State Court Complaint or any summons

thereto. Removal is therefore timely pursuant to 28 U.S.C. § 1446(b).

       5.      Additionally, under Federal Rule of Civil Procedure 81(c)(2)(A), Facebook is not

required to respond to the State Court Complaint following removal until 21 days after Ms. Loomer

serves it with this pleading. See, e.g., Moss v. Bank of New York Tr. Co., No. C 10-1734 VRW,

2010 WL 11575042, at *2 (N.D. Cal. June 30, 2010) (ruling that defendant was not subject to Rule

81(c) until it was properly served, and because defendant had not been served, it was under no

time constraint to file its motion to dismiss following removal from state court).

       6.      The United States District Court for the Southern District of Florida is the proper

place to file this Notice of Removal under 28 U.S.C. § 1441(a) because it is the federal district

court that embraces the place where the original action was filed and is pending.




                                                 2
                                      Subject Matter Jurisdiction

             7.    This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332 because Plaintiff

and Defendant have complete diversity of citizenship and the amount in controversy exceeds

$75,000.00, exclusive of interests and costs. See 28 U.S.C. § 1332(a). In addition, venue is proper

in this Court because the state court matter is proceeding in Palm Beach County, located in this

judicial district. 28 U.S.C. § 1441(a).

             A.    Amount in Controversy

             8.    The amount in controversy requirement under 28 U.S.C. § 1332 is satisfied. The

State Court Complaint alleges that Ms. Loomer’s claim is worth “in excess of $50,000,000.” Ex.

1 at 10. Because this amount is greater than $75,000, this case meets the amount-in-controversy

requirement for this Court’s jurisdiction set out in 28 U.S.C. § 1332(a).

             B.    Diversity Jurisdiction

             9.    Diversity jurisdiction exists under 28 U.S.C. § 1332(a)(1) because Ms. Loomer and

Facebook are citizens of different U.S. states. Ms. Loomer pleads in her State Court Complaint

that she is a citizen and resident of the state of Florida. See Ex. 1 at ¶ 3. By contrast, Facebook is

incorporated in the state of Delaware and has its principal place of business in Menlo Park,

California.

             10.   In addition, in her Amended Complaint in Loomer I, Ms. Loomer admitted that

there is complete diversity of citizenship between her and Facebook. See Ex. 3 (Loomer I

Amended Complaint) at ¶ 1 (“This Court has subject matter jurisdiction over this action pursuant

to 28 U.S.C. § 1332 under diversity of citizenship. The parties are citizens of different states

. . . .”).




                                                    3
       11.     Accordingly, 28 U.S.C. § 1332(a)(1)’s requirement for diversity jurisdiction is

satisfied because this action is between parties from different U.S. states.

                                               Notice

       12.     As required by 28 U.S.C. § 1446(d), Facebook is providing written notice of the

filing of this Notice of Removal to Ms. Loomer, through her attorney and will also be filing a

Notice of Filing a Notice of Removal with the Circuit Court of the Fifteenth Judicial Circuit in and

for Palm Beach County, Florida, where the action is currently pending. A true and correct copy

of the Notice of Filing Notice of Removal is attached as Exhibit 4.

                                            No Waiver

       13.     Facebook has additional defenses to this action and does not waive any defenses,

including but not limited to the defense that Facebook has not yet been served with the State Court

Complaint.

                                            Conclusion

       This Court has subject-matter jurisdiction in this action because (i) complete diversity of

citizenship exists between the parties; and (ii) more than the $75,000.00 jurisdictional threshold is

at issue. Accordingly, Facebook, desiring to remove this case to the United States District Court

for the Southern District of Florida, requests that the filing of this Notice of Removal with this

Court and the filing the Notice of Removal with the Clerk of the Fifteenth Judicial Circuit Court

in and for Palm Beach County, Florida shall effect the removal of this case.



Dated: March 24, 2020                         Respectfully submitted,

                                              s/Brian W. Toth
                                              GELBER SCHACHTER & GREENBERG, P.A.
                                              Brian W. Toth
                                              Florida Bar No. 57708


                                                  4
    Natalia B. McGinn
    Florida Bar No. 1011385
    1221 Brickell Avenue, Suite 2010
    Miami, Florida 33131
    Phone: (305) 728-0965
    btoth@gsgpa.com
    nmcginn@gsgpa.com

    DAVIS WRIGHT TREMAINE LLP
    Laura R. Handman*
    Alison Schary*
    Chelsea T. Kelly*
    1919 Pennsylvania Avenue, N.W.
    Suite 800
    Washington, DC 20006
    Phone: (202) 973-4224
    laurahandman@dwt.com
    alisonschary@dwt.com
    chelseakelly@dwt.com

    *Pro hac vice forthcoming

    Counsel for Defendant Facebook, Inc.
.




      5
